, si                                        03/16/2021
                                                        %,"1 J 14.•


          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 20-0457


                                                                             FILED
 IN THE MA I IER OF:                                                        MAR 1 6 2021
                                                                          Bowen Greenvvood

 K.D.H.& K.L.H.,

             Youths in Need of Care.




       Counsel for the appellant mother of K.D.H. and K.L.H. filed a motion and brief
asking to be allowed to withdraw from this appeal on grounds that counsel has been unable
to find any nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA,and
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). The mother was granted time
to file a response, but no response was filed.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in the mother's appeal in this case.
       Therefore,
       IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
the appellant mother personally.
                         .11--
       DATED this         day of March,2021.



                                                                      ChiefJustic
L___
   4 0;
      g .. it




g_,I.,,Lif,
       J usticesti sr--------1.